1                                                         JS-6
2
3
4
5
6
7
8
                         UNITED STATES DISTRICT COURT
9
                       CENTRAL DISTRICT OF CALIFORNIA
10
11
     NORA TOTH, an individual,              Case No. 2:19-cv-06943-RGK (SKx)
12
                Plaintiff,
13                                          [Hon. R. Gary Klausner]
          v.
14
   DOLLAR TREE STORES, INC., and            ORDER TO REMND CASE TO
15 DOES 1 through 100, inclusive,           STATE COURT
16              Defendants.
17
     DOLLAR TREE STORES, INC.,
18
                Cross-Complainant,
19
          v.
20
     ROES 1-20, Inclusive,
21
                Cross-Defendants.
22
23
24
25
26
27
28
                                                         Case No. 2:19-cv-06943-RGK (SKx)
                                     PROPOSED ORDER
 1                                        ORDER
 2        Pursuant to the stipulation of the parties and good cause appearing, it is
 3 hereby ordered that is action is remanded back to state court, Los Angeles County
 4 Superior Court, Case No. 18STCV09046 and that all matters currently scheduled in
 5 this federal action are taken off calendar.
 6
     DATED: September 27, 2019
 7
 8                                       By:
                                                 Honorable R. Gary Klausner
 9
10
11
12
     Submitted by:
13
   Jeffrey M. Lenkov, Esq. (State Bar No. 156478)
14   jml@manningllp.com
   Tanya Prouty (State Bar No. 309650)
15   tlp@manningllp.com
   MANNING & KASS
16 ELLROD, RAMIREZ, TRESTER LLP
   801 S. Figueroa St, 15th Floor
17 Los Angeles, California 90017-3012
   Telephone: (213) 624-6900
18 Facsimile: (213) 624-6999
19 Attorneys for Defendant and Cross-Complainant DOLLAR TREE STORES, INC.
20
21
22
23
24
25
26
27
28

                                                 2              Case No. 2:19-cv-06943-RGK (SKx)
                                       PROPOSED ORDER
